Citation Nr: 1643389	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-31 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for recurrent sinusitis.

2.  Entitlement to service connection for glaucoma and glasses.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for bilateral bunions.

5.  Entitlement to service connection for a right hand disorder, to include as secondary to a service-connected right wrist disability.

6.  Entitlement to service connection for a left elbow disorder.

7.  Entitlement to service connection for a fibroma on the left distal tibia.

8.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.

9.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected bilateral hallux rigidus.

10.  Entitlement to service connection for bronchitis, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for a bilateral hand rash, to include as due to an undiagnosed illness.

12.  Entitlement to a compensable rating for genital herpes.

13.  Entitlement to a compensable rating for a residual scar on the right wrist.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to July 1996 and from April 1998 to June 2010.  His awards and decorations include the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in St. Louis, Missouri.

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for recurrent sinusitis, bilateral bunions, a right hand disorder, a low back disorder, a right ankle disorder, and bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the July 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issues of entitlement to service connection for glaucoma and glasses, a left knee disorder, a left elbow disorder, a fibroma on the left distal tibia, and a bilateral hand rash and entitlement to compensable ratings for genital herpes and a residual scar on the right wrist.

2.  The RO previously considered and denied the Veteran's claim for service connection for a low back disorder in an October 1997 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal.  There was also no relevant evidence received within one year of the determination. 

3.  The evidence received since the October 1997 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issues of entitlement to service connection for glaucoma and glasses, a left knee disorder, a left elbow disorder, a fibroma on the left distal tibia, and a bilateral hand rash and entitlement to compensable ratings for genital herpes and a residual scar on the right wrist. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The October 1997 rating decision that denied service connection for a low back disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

3.  The evidence received subsequent to the October 1997 rating decision is new and material, and the claim for service connection for a low back disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).  

During the July 2016 hearing, the Veteran withdrew his appeal as to the issues of entitlement to service connection glaucoma and glasses, a left knee disorder, a left elbow disorder, a fibroma on the left distal tibia, and a bilateral hand rash and entitlement to compensable ratings for genital herpes and a residual scar on the right wrist. See Board hearing transcript, pp. 2-3.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.


New and Material Evidence

The Veteran's claim for service connection for a low back disorder was previously considered and denied by the RO in a rating decision dated in October 1997.  The evidence of record at the time of the October 1997 rating decision included service treatment records dated from his first period of service and a May 1997 VA examination report.  In that decision, the RO noted that the service treatment records showed that the Veteran complained of low back pain in January 1996 following a "boots and utilities" run in December 1997.  He was diagnosed with mechanical low back pain at that time.  During the VA examination, the Veteran stated that he had back pain that radiated to his left buttock, but he no longer had significant problems with his back and he no longer took pain medication for his back.  He stated that he was able to lift on his job without difficulty, and objective findings showed normal lumbar spine range of motion without complaints of pain.  In addition, x-rays showed a normal spine with minimal scoliosis.  Therefore, the RO determined that the Veteran's did not have a chronic disability from service.

The Veteran was notified of the October 1997 rating decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the October 1997 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

The Board does note that additional service treatment records were obtained after the October 1997 rating decision; however, those records pertain to his second period of the Veteran's active duty service from April 1998 to June 2010.  As such, those records did not exist at the time of the prior rating decision.  Accordingly, 38 C.F.R. § 3.156(c) does not apply.

In June 2010, the Veteran requested that his claim for service connection for a low back disorder be reopened following a second period of active service.

The evidence associated with the claims file subsequent to the October 1997 rating decision includes VA treatment records, private treatment records, a September 2012 VA examination report, and hearing testimony.  Notably, there is new evidence showing that the Veteran complained of low back pain since his first period of service.  During the July 2016 hearing, the Veteran reported that he injured his back in approximately 1994 and that his back problems continued throughout his second period of service.  As such, the evidence relates to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a low back disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

The appeal as to the issue of entitlement to service connection for glaucoma and glasses is dismissed. 

The appeal as to the issue of entitlement to service connection for a left knee disorder is dismissed. 

The appeal as to the issue of entitlement to service connection for a left elbow disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a fibroma on the left distal tibia is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral hand rash, to include as due to an undiagnosed illness, is dismissed.

The appeal as to the issue of entitlement to a compensable rating for genital herpes is dismissed.

The appeal as to the issue of entitlement to a compensable rating for a residual scar on the right wrist is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened.


REMAND

The Board finds that a remand is necessary to obtain additional VA examinations and opinions and to obtain any available, outstanding VA treatment records and private treatment records.

The Veteran has claimed that he developed recurrent sinusitis and bronchitis as a result of exposure to oil field smoke and Lewisite mustard agent during his service in the Persian Gulf War.  In addition, he reported that he was exposed to asbestos during service aboard the USS Dubuque, a medical ship, in 1993.  The Veteran's service treatment notes indicate that he was treated throughout service for complaints of coughing and wheezing, and he was diagnosed with upper respiratory infections on numerous occasions. See, e.g., February 1989, April 1994, September 1994, November 1994, October 2005 service treatment notes.

The Veteran was afforded a VA examination in connection with his claims for sinusitis and bronchitis in September 2012.  The VA examiner noted that the Veteran reported a history of recurrent sinusitis and bronchitis at separation from service.  He also indicated that the Veteran was without a diagnosis, treatment, pharmacoptherapy, or chronicity of sinusitis or bronchitis.  He further stated that the Veteran had acute episodes of sinusitis and bronchitis that resolved without further sequalae.  However, the VA examiner did not address whether the claimed sinusitis or bronchitis were related to the Veteran's service, including exposure to oil field smoke, Lewisite mustard agent, or asbestos, or whether any respiratory complaints were related to an undiagnosed illness from the Veteran's Persian Gulf War service.  In addition, contradictory to the VA examiner's earlier report, in October 2014, the Veteran was treated by a private physician for acute bronchitis and noted that it was a co-infection with sinusitis.  

In addition, during the July 2016 hearing, the Veteran testified that he was treated by a private physician for his sinusitis.  Therefore, on remand, an attempt should be made to obtain any outstanding private treatment records.

The Veteran has also claimed that he developed a low back disorder as a result of an injury during his first period of service in which he was running in boots and utilities with a heavy radio on his back.  The Veteran's service treatment records do show that he was treated for low back pain in January 1996.  He related that he injured his back doing a boots and utilities run while carrying a PRC-77 radio approximately in the past month.  In addition, during a September 1998 report of medical history, the Veteran indicated that he had injured his back in 1994.  Notably, during service and throughout the appeal, the Veteran reported that he was treated by a private acupuncturist during service. See, e.g., February 1996 report of medical history, identifying private acupuncturist, K. N. (initials used to protect the Veteran's privacy).

The Veteran was afforded a VA examination in September 2012 in connection with his claim for a low back disorder.  The examiner noted the Veteran's complaints of pain on range of motion testing and x-ray evidence of arthritis; however, he did not provide a diagnosis or an opinion.  Therefore, on remand, a VA examination and medical opinion is needed to determine the nature and etiology of the Veteran's claimed low back disorder.

Moreover, during the July 2016 hearing, the Veteran claimed that he injured his right hand after an ammunition crate fell on it during service.  The Veteran was afforded a VA hand examination in September 2012; however, the VA examiner only addressed an April 2000 injury to the right hand after the Veteran hit a wooden dummy while practicing martial arts.  In addition, it is unclear whether the Veteran's service-connected right wrist disability is separate and distinct from the claimed right hand disorder or whether his service-connected right wrist disability caused or aggravated his claimed hand disorder.  Therefore, on remand, a VA examination and medical opinion would be helpful to determine the nature and etiology of the Veteran's claimed right hand disorder.

Furthermore, the Veteran has claimed that he developed bunions on his feet during service because his boots were too small.  He has also asserted that he developed a right ankle disorder from recurrent ankle sprains during service.  In addition, he has contended that both his bunion and right ankle disorders were caused or aggravated by his service-connected bilateral hallux rigidus disability.  He was afforded VA examinations in connection with his claimed ankle and foot disabilities in September 2012; however, the VA examiner did not address the Veteran's right ankle or bunions.  Therefore, on remand, a VA examination and medical opinion would be helpful to determine the nature and etiology of the Veteran's bilateral bunions claimed right ankle disorder.

In addition, a VA addendum opinion related to his bunions was provided in May 2016.  The VA examiner opined that the Veteran's bunion deformity was at least as likely as not related to chronic left hallux valgus and degenerative osteoarthritis conditions.  He opined that the Veteran's left hallux valgus was at least as likely as not related to past military service; however, he opined that the Veteran's service-connected hallux rigidus was less likely than not related to past military service.  A supplemental statement of the case that addressed the May 2016 VA opinion was not issued.  Therefore, on remand, the AOJ should issue a supplemental statement of the case that considers the May 2016 VA examiner's opinions.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sinusitis, bronchitis, bunions, right hand, right ankle, and low back.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for any records from private acupuncturist, K.N., as identified in a February 1996 separation report of medical history associated with the Veteran's service treatment records.

The AOJ should also obtain any outstanding, relevant VA medical records.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed sinusitis and bronchitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that he has recurrent sinusitis and bronchitis from service.  Specifically, he has claimed that he has chronic bronchitis caused by exposure to oil field smoke and Lewisite mustard agent during the Persian Gulf War and exposure to asbestos from his service aboard the USS Dubuque in 1993.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that the Veteran's service treatment records show that he was treated for complaints of persistent coughing and upper respiratory infections throughout his military service.  The examiner should further note that the Veteran's service treatment records show that the Veteran had a history of smoking up to half a pack of cigarettes per day. 

Further, the examiner should note that the Veteran is service-connected for allergic rhinitis.

The examiner should identify any current sinusitis and bronchitis.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in or is otherwise related to service, to include as a result of in-service exposure to oil field smoke, Lewisite mustard agent, and asbestos during service.

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that his current low back pain was caused by a December 1995 low back injury during service.  His service treatment records indicate that the Veteran was treated for mechanical low back pain in January 1996, February 1996, and April 1996 following an injury during a boots and utilities run with a PRC-77 radio.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current low back disorders.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in or is otherwise related to service, to include a December 1995 running injury any symptomology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right hand disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that the Veteran's service treatment records include complaints of a spider bite to the right hand in November 1994, a right hand injury after practicing martial arts on a wooden dummy in April 2000, or his report that an ammunition crate fell on his hand during service.

The examiner should identify all current right hand disorders.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in or is otherwise related to service, to include a November 1994 spider bite, an April 2000 martial arts injury, or an injury sustained when an ammunition crate fell on the Veteran's right hand during service.

The examiner should also state whether it is at least as likely as not that the Veteran's current right hand disorder was either caused or permanently aggravated by his service-connected right wrist degenerative joint disease.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any right ankle disorder and bunions that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that the Veteran's service treatment records show that he was treated for complaints of ankle sprains during service.

The examiner should further note that the Veteran is service-connected for bilateral hallux rigidus.

The examiner should identify all current right ankle and bunion disorders.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in or is otherwise related to service, to include sprains during service.

The examiner should also state whether it is at least as likely as not that any current disorder was either caused or permanently aggravated by his service-connected bilateral hallux rigidus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
9.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 
 
10.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


